                                      Case 2:20-cv-01688-RFB-BNW Document 7
                                                                          6 Filed 10/05/20
                                                                                  09/30/20 Page 1 of 2



                        1       ETHAN D. THOMAS, ESQ., Bar No. 12874
                                DIANA G. DICKINSON, ESQ., Bar No. 13477
                        2       LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                        3       Suite 300
                                Las Vegas, NV 89169-5937
                        4       Telephone:   702.862.8800
                                Fax No.:     702.862.8811
                        5       Email:       edthomas@littler.com
                                             ddickinson@littler.com
                        6
                                Attorneys for Defendant
                        7       REPUBLIC SILVER STATE DISPOSAL, INC.
                                d/b/a REPUBLIC SERVICES OF SOUTHERN NEVADA
                        8

                        9                                        UNITED STATES DISTRICT COURT

                     10                                               DISTRICT OF NEVADA

                     11

                     12         MARGERY HORAN,                                         Case No. 2:20-cv-01688-RFB-BNW

                     13                             Plaintiff,

                     14         vs.                                                    STIPULATION TO EXTEND TIME
                                                                                       FOR DEFENDANT TO FILE
                     15         REPUBLIC SILVER STATE DISPOSAL,                        RESPONSE TO COMPLAINT
                                INC. d/b/a REPUBLIC SERVICES OF
                     16         SOUTHERN NEVADA, a Nevada corporation;                 [FIRST REQUEST]
                                DOES I-X and ROE ENTITIES I-X, inclusive,
                     17
                                                    Defendants.
                     18

                     19                  Plaintiff MARGERY HORAN (“Plaintiff”) and Defendant REPUBLIC SILVER STATE

                     20         DISPOSAL, INC. d/b/a REPUBLIC SERVICES OF SOUTHERN NEVADA (“Defendant”) by and

                     21         through their counsel of record, hereby stipulate and agree to extend the time for Defendant to file a

                     22         response to the Complaint by two (2) weeks from October 6, 2020, up to and including October 20,

                     23         2020. This is the first request for an extension of time to respond to the Complaint.

                     24                  The requested extension is necessary in light of the fact that Defendant’s counsel was recently

                     25         retained. The additional time will allow defense counsel to continue to investigate the allegations in

                     26         the Complaint and prepare a sufficient responsive pleading.

                     27         ///

                     28         ///
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                   Case 2:20-cv-01688-RFB-BNW Document 7
                                                                       6 Filed 10/05/20
                                                                               09/30/20 Page 2 of 2



                        1              The instant request is made in good faith and not for the purpose of delay.

                        2       Dated: September 30, 2020
                        3       Respectfully submitted,                          Respectfully submitted,
                        4

                        5       /s/ Kory L. Kaplan                              /s/ Diana G. Dickinson
                                KORY L. KAPLAN, ESQ.                            ETHAN D. THOMAS, ESQ.
                        6       KYLE P. COTTNER, ESQ.                           DIANA G. DICKINSON, ESQ.
                                KAPLAN COTTNER                                  LITTLER MENDELSON, P.C.
                        7
                                Attorneys for Plaintiff                         Attorneys for Defendant
                        8       MARGERY HORAN                                   REPUBLIC SILVER STATE DISPOSAL, INC.
                                                                                d/b/a REPUBLIC SERVICES OF SOUTHERN
                        9                                                       NEVADA
                     10
                                                                             ORDER
                     11

                     12                                                              IT IS SO ORDERED.

                     13          IT IS SO ORDERED
                                                                                     Dated: _____________________, 2020.
                     14          DATED: 12:05 pm, October 05, 2020
                     15
                                                                                     _______________________________________
                     16
                                                                                     UNITED STATES MAGISTRATE JUDGE
                     17
                                 BRENDA WEKSLER
                     18          UNITED STATES MAGISTRATE JUDGE
                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
                                                                                2.
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
